             Case 2:21-mc-00028-JLS Document 6 Filed 03/29/21 Page 1 of 5




                               UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 MON CHERI BRIDALS, LLC and MAGGIE
 SOTTERO DESIGNS, LLC,                             Misc. Case No. 2:21-mc-00028
                       Plaintiffs,
                                                   Underlying Case:
           v.                                      Case No. 3:19-cv-01356-VC
                                                   United States District Court for the
 CLOUDFLARE, INC., a Delaware                      Northern District of California
 corporation; and DOES 1-10, Inclusive,
                       Defendants.


       NON-PARTY XMLSHOP, LLC D/B/A COUNTERFEIT TECHNOLOGY’S
     MEMORANDUM OF LAW IN SUPPORT OF MOTION TO EXTEND TIME TO
     RESPOND TO THE MOTION TO COMPEL COMPLIANCE WITH SUBPOENA

         Non-Party XMLShop, LLC d/b/a Counterfeit Technology (“XMLShop”) submits this

memorandum of law in support of its Motion to Extend Time to move, answer, or otherwise

respond to the Motion to Compel Compliance by XMLShop, LLC d/b/a Counterfeit Technology

with Subpoena (the “Motion”) filed by the Defendant Cloudflare, Inc. (“Defendant”), from Friday,

March 26, 2021 to Wednesday, April 7, 2021.

                       STATEMENT OF FACTS AND PROCEDURAL HISTORY

         On March 2, 2020, Defendant served a Subpoena to Produce Documents upon XMLShop

(the 1st Subpoena”) in the matter of Mon Cheri Bridals, LLC, et. al. v. Cloudflare, Inc., et. al., in

the United States District Court for the Northern District of California, at Case No. 3:19-cv-01356-

VC (the “Underlying Action”). See ECF No. 1-4, at ⁋ 4, and Exhibit 3. On March 18, 2020,

XMLShop, through counsel, served its Objections and Responses to the 1st Subpoena upon

Defendant. See id., and Exhibit 4.




4819-5726-6659, v. 1
             Case 2:21-mc-00028-JLS Document 6 Filed 03/29/21 Page 2 of 5




         On November 2, 2020, Defendant served a Second Subpoena to Produce Documents upon

XMLShop (the 2nd Subpoena”) in the Underlying Action. See ECF No. 1-4, at ⁋ 5, and Exhibit 5.

On November 20, 2020, XMLShop, through counsel, served its Objections and Responses to the

2nd Subpoena upon Defendant. See id. at ⁋ 7, and Exhibit 7.

         As Defendant indicates in the Declaration of Sapna Mehta in Support of Motion of

Defendant Cloudflare, Inc. to Compel Compliance by XMLShop, LLC d/b/a Counterfeit

Technology with Subpoena (“Mehta Declaration”), Defendant has been aware of alleged

deficiencies in the documents produced by XMLShop since at least December 3, 2020, when

counsel for Defendant sent a letter to XMLShop’s counsel regarding the same. See Mehta

Declaration, ECF No. 1-4, at ⁋ 8. Counsel for XMLShop conferred regarding the 2nd Subpoena

on December 15, 2020. Id. at ⁋ 8. On January 4, 2021, XMLShop sent supplemental responses

and comments through counsel in a letter directed to Defendant’s attorney. Id. at ⁋ 9. Additionally,

XMLShop’s attorney indicated that XMLShop provided certain responsive documents to

Plaintiffs, Mon Cheri Bridals, LLC and Maggie Sottero Designs, LLC (collectively, the

“Plaintiffs”), and those documents were already produced in the Underlying Action by the

Plaintiffs. Defense counsel and XMLShop’s counsel were in contact between December 3, 2020

and February 11, 2021 regarding the 2nd Subpoena and depositions of XMLShop representatives.

Id. at ⁋⁋ 10-13.

         XMLShop’s corporate representative, Suren Ter-Saakov (“Ter-Saakov”), was deposed by

remote videotaped deposition in the Underlying Action beginning on March 16, 2021 and ending

on March 18, 2021. Ter-Saakov’s deposition took place only a few days after Defendant filed the

Motion. During the period in which XMLShop would need to draft a response to the Motion with

input from Ter-Saakov. During the course of the deposition Ter-Saakov indicated that XMLShop




4819-5726-6659, v. 1
             Case 2:21-mc-00028-JLS Document 6 Filed 03/29/21 Page 3 of 5




reviewed the 1st Subpoena and the 2nd Subpoena (collectively, the “Subpoenas”), searched its files,

and produced all responsive documents that were in its possession. See e.g. Transcript of Remote

Videotaped 30(b)(6) Deposition of XMLShop, LLC d/b/a Counterfeit Technology, Suren Ter-

Saakov, Tuesday, March 16, 2021, Volume I, and Wednesday, March 17, 2021, Volume II,

collectively attached to the Declaration of Bianca A. Roberto, Esq. (“Roberto Declaration”), as

Exhibit “1,” at Vol. I at pp. 10:10-25, 111-125, and Vol. II at pp. 148-152. Additional depositions

were taken in the Underlying Action between March 22, 2021 and March 26, 2021.

         Counsel for XMLShop contacted defense counsel on March 26, 2021 to request a brief

extension of time to respond. See Roberto Declaration, at ⁋ 5, and Exhibit “2.” However, defense

counsel denied the request. See Id.

                                          ARGUMENT

         Pursuant to Federal Rule of Civil Procedure 6(b), a court may extend the time to respond

upon good cause shown if the request is filed before the original time to respond expires. Fed. R.

Civ. P. 6(b). Here, XMLShop was served with the 1st Subpoena on March 2, 2020, and responded

on March 18, 2020. XML Shop was served with the 2nd Subpoena on November 2, 2020.

XMLShop responded to the 2nd Subpoena on November 20, 2020. Thereafter, between December

3, 2020 and February 11, 2021, counsel for Defendant and XMLShop discussed XMLShop’s

respective responses to the Subpoenas. Defendant was advised that all documents in XMLShop’s

possession were served upon the Defendant through the Plaintiffs’ production, or by XMLShop in

response to the Subpoenas. Accordingly, Defendant had ample time to file the underlying Motion.

Instead, Defendant wanted until March 12, 2021, just thirty-five (35) days before the deadline for

the completion of fact discovery and in the middle of a busy deposition schedule, to file the Motion.




4819-5726-6659, v. 1
             Case 2:21-mc-00028-JLS Document 6 Filed 03/29/21 Page 4 of 5




         All requirements for an extension of time are satisfied. First, this request is timely as the

original period for a response to the Motion had not expired when XMLShop filed the instant

motion. Second, XMLShop submits that good cause exists for the brief extension of time

requested to afford XMLShop a reasonable opportunity to research the law, confer with

representatives at XMLShop regarding the Motion, and prepare XMLShop’s response to the

Motion.      XMLShop has repeatedly indicated that it complied with the Subpoenas, and all

documents in its possession were provided to Defendant. XMLShop’s representative and counsel

have been in depositions in connection with the Underlying Action during the period of time for

XMLShop to respond to the Motion. XMLShop would be prejudiced if not given adequate

opportunity to respond to the Motion, which could result in the entry of an order compelling it to

respond to Subpoenas to which it has previously provided responses. This Court should therefore

extend the time period within which XMLShop, a non-party to the Underlying Action, may

respond to the Motion.

                                          CONCLUSION

         For all the foregoing reasons, non-party XMLShop, LLC d/b/a Counterfeit Technology

respectfully requests that this Honorable Court grant its Motion to Extend Time to respond to

Defendant’s Motion to Compel.


                                       Respectfully Submitted,

                                       STARK & STARK, P.C.

Dated: March 29, 2021                  /s/ Bianca A. Roberto
                                       Bianca A. Roberto
                                       Attorney ID No. 309490
                                       Stark & Stark
                                       777 Township Line Road, Suite 120
                                       Tel: 267-759-9662
                                       broberto@stark-stark.com
                                       Attorneys for Plaintiffs, and non-Party
                                       XMLShop, LLC d/b/a Counterfeit Technology



4819-5726-6659, v. 1
             Case 2:21-mc-00028-JLS Document 6 Filed 03/29/21 Page 5 of 5




                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing Memorandum of Law

in Support of Motion for Extension of Time to Respond to the Motion to Compel Compliance by

XMLShop, LLC d/b/a Counterfeit Technology with Subpoena is being furnished this 29th day of

March, 2021, upon the following via this Court’s electronic filing system:



          Alan C. Promer, Esquire                 Andrew P. Bridges (pro hac vice pending)
      HANGLEY ARONCHICK SEGAL                           FENWICK & WEST LLP
          PUDLIN & SCHILLER                                801 California Street
        One Logan Square, 27th Floor                    Mountain View, CA 94041
          Philadelphia, PA 19103                        Telephone: (650) 988-8500
         Telephone: (215) 496-7044                      Facsimile: (659) 938-5200
        Email: apromer@hangley.com                     Email: abridges@fenwick.com
          Attorneys for Defendant                        Attorneys for Defendant,


                                     STARK & STARK, P.C.


Dated: March 29, 2021                /s/ Bianca A. Roberto
                                     Bianca A. Roberto
                                     Attorney ID No. 309490
                                     Stark & Stark
                                     777 Township Line Road, Suite 120
                                     Tel: 267-759-9662
                                     broberto@stark-stark.com
                                     Attorneys for Plaintiffs, and non-Party
                                     XMLShop, LLC d/b/a Counterfeit Technology




4819-5726-6659, v. 1
